              Case 2:06-cr-00058-JAM Document 890 Filed 01/19/21 Page 1 of 3


 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 100
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Movant
 5 JAGDIP SINGH SEKHON

 6
   KRESTA NORA DALY, SBN 199689
 7 BARTH DALY LLP
   431 I Street, Suite 201
 8 Sacramento, California 95814
   Telephone: (916) 440-8600
 9 Facsimile: (916) 440-9610
   Email: kdaly@barth-daly.com
10
   Attorney for Movant
11 MANJIT KAUR RAI

12                               IN THE UNITED STATES DISTRICT COURT
13                          FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15
     THE UNITED STATES OF AMERICA,                      CASE NO. 2:06-CR-00058-JAM-EFB
16
                                  Respondent,
17                                                      MOTION FOR MODIFICATION OF DUE
                            v.                          DATE FOR REPLY BRIEFS TO
18
     MANJIT KAUR RAI AND JAGDIP SINGH                   GOVERNMENT’S OPPOSITIONS TO
19   SEKHON,                                            MOTIONS FOR SUMMARY JUDGMENT;
                                                        [PROPOSED] FINDINGS AND ORDER
20                                Movants.
21

22

23          Declarant, Erin J. Radekin, counsel for movant, Jagdip Singh Sekhon, and attorney Kresta Daly,

24 counsel for movant Manjit Kaur Rai, seek a modification of the due date for the reply briefs to the

25 government’s oppositions to the motions for summary judgment and to the movants’ statements of

26
     undisputed facts. In support of this motion, declarant provides the following information under penalty
27
     of perjury:
28
            1. On October 23, 2020, the Court issued an order granting the government’s motion to extend
                                                       1
              Case 2:06-cr-00058-JAM Document 890 Filed 01/19/21 Page 2 of 3

     time to file the government’s opposition(s) to the motions for summary judgment and adopting the
 1

 2 government’s proposed briefing schedule. ECF No. 873; and see ECF No. 869-1. Pursuant to such

 3 order, the government’s opposition(s) are to be filed by January 4, 2021; movants’ replies are due by

 4 January 20, 2021; and the hearing on the motions is to be on January 27, 2021 at 10:00 a.m. ECF No.

 5
     873 at p. 3; and see ECF No. 876.
 6
            2. The government submitted new evidence, including a declaration from a previously-
 7
     undisclosed expert. See ECF No. 887-4. Movant Sekhon need additional time to investigate this
 8
     evidence, as well as to prepare replies to the government’s opposition.
 9

10          3. Accordingly, Mr. Sekhon respectfully requests the Court modify the current briefing schedule

11 pertaining to the summary judgment motions in only one respect: movants’ replies to be filed by January

12 27, 2021.

13
            4. Prior to filing this motion I emailed Assistant United States Attorneys Katherine Lydon and
14
     Victoria Boesch and counsel for Movant Rai, Kresta Daly, and asked if they had any objection to the
15
     proposed modification to the summary judgment motion briefing schedule. Ms. Lydon responded that
16

17 the government does not oppose the request, but that an extension to the reply due date may require

18 changing the hearing date to avoid imposing hardship on the Court. Ms. Daly responded that Movant

19 Rai does not object to the proposed change to the reply brief due date.

20          Accordingly, counsel for movant respectfully requests this Court issue an order modifying the
21
     date due for the reply brief to January 27, 2021.
22
     Dated: January 15, 2021                                     Respectfully submitted,
23
                                                                  /s/ Erin J. Radekin
24                                                               ERIN J. RADEKIN
25                                                               Attorney for Movant
                                                                 JAGDIP SINGH SEKHON
26
                                                                 /s/ Kresta Daly
27                                                               KRESTA DALY
                                                                 Attorney for Movant
28
                                                                 MANJIT KAUR RAI

                                                         2
           Case 2:06-cr-00058-JAM Document 890 Filed 01/19/21 Page 3 of 3

                             [PROPOSED] FINDINGS AND ORDER
1

2        IT IS SO FOUND AND ORDERED this 19th day of January, 2021. The Clerk is directed to

3 terminate ECF No. 889.

4

5

6                                         THE HONORABLE EDMUND F. BRENNAN
                                          UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
